914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,v.Samuel A. WILSON, III, Chairman, North Carolina ParoleCommission;  Aaron J. Johnson, Secretary, NorthCarolina Department of Corrections,Defendants-Appellees,andJames G. MARTIN, Governor of the State of North Carolina;Donald W. Stephens, Superior Court Judge for the TenthJudicial District of North Carolina;  Michael F. Easley,Attorney for Brunswick County, North Carolina;  Jacob L.Safron, Deputy Attorney General for the State of NorthCarolina;  Richard N. League, Special Deputy AttorneyGeneral for the State of North Carolina;  H. Emory Widener,Jr., Circuit Judge of the United States Court of Appeals forthe Fourth Circuit;  Robert F. Chapman, Circuit Judge of theUnited States Court of Appeals for the Fourth Circuit;  J.Harvie Wilkinson, III, Circuit Judge of the United StatesCourt of Appeals for the Fourth Circuit;  Vance A. Brunjes,Defendants.
No. 90-6072.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.Rehearing and Rehearing In Banc Denied Oct. 11, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (C/A No. 89-507-CRT).
Edward A. Ganey, Jr., appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward A. Ganey, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ganey v. Martin, CA-89-507-CRT (E.D.N.C. Apr. 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED